Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 10/13/2021. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 16 has/have been amended;
Claim(s) 5-6, 9-11, 17, 21, 28-29, 32, 34, 36-37, 39-41, 43-48, 50-51, 55-56, 58-74, 81, 84-85 is/are cancelled;
Claim(s) 1-4, 7-8, 12, 14-16, 18-20, 22-27, 30-31, 33, 35, 38, 42, 49, 52-54, 57, 75-80, 82-83, 86-88 is/are presently pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
In [0009] “the device comprises one or more of…” seems to be grammatically incorrect and should be “the device comprises one or more of…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14, 33, 53-54 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “one of more of” in line 1. It is unclear and indefinite as to whether this recitation requires more than one of the recited elements or is supposed to be “one or more of”. For the purposes of interpretation, this claim will be interpreted as a Markush with the equivalent of “one or more of”. 
Claim 14 recites “The wearable device any of claim 1”. It is unclear and indefinite as to whether this recitation lacks antecedent basis because claim 1 only recites one wearable device or whether the preamble refers to a specific claim element within the body of claim 1. A suggested edit is “The wearable device of claim 1” and for examination purposes, the instant claim will be interpreted as such.
Claim 33 recites the limitation "the bridge devices" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 31 on which the instant claim depends only recites in the singular “a nearby bridge device”.
Claim 53 recites the limitation "the adhesive" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 54 recites the limitation "the adhesive" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 12, 15-16, 18-19, 23-25, 27, 30-31, 33, 35, 38, 49, 54, 57, 75 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Libbus (US 20090076340 A1; 3/19/2009; cited in IDS).
Regarding claim 1, Libbus teaches a wearable device (Fig. 1A), wherein the wearable device is removably attachable to a user ([0013]) to position a plurality of different instruments into a detection envelope of the user (Fig. 1A; Fig. 1D; [0079]), the wearable device comprising: an enclosure having a first end, a second end and a flexible portion extending between the first end and the second end (Fig. 1F; [0096]-[0097]); a plurality of instruments within the first end and the second end (Fig. 1C-1D; 
Regarding claim 2, Libbus teaches wherein a length of the flexible portion is sufficient to place the one or more instruments in the first end of the enclosure over a portion of the thoracic cavity of the user while the second end of the enclosure is on or near or within detectable range of the vessels of the axilla of the user (For the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Libbus Fig. 1A; Fig. 1G; [0065]; [0098]).
Regarding claim 3, Libbus teaches wherein at least a portion of the second end of the enclosure of the housing is adapted and configured or shaped so as to correspond to one or more than one anatomical landmark or feature of the axilla so as to aid in the correct placement of the wearable device for monitoring one or more 
Regarding claim 4, Libbus teaches wherein the second end comprises an indicator adapted to be used to position the device relative to one or more anatomical landmark or feature of the axilla (Fig. 1A; Fig. 1F; Fig. 1G; [0065]-[0066]; [0068] “indicia to align”).
Regarding claim 7, Libbus teaches further comprising a battery ([0072]).
Regarding claim 12, Libbus teaches further comprising one of more of an antenna, a microcontroller ([0080]), a microelectromechanical system (MEMS), an optical sensor, ekg electrodes ([0076]; [0080]) and a wireless transceiver ([0084]).
Regarding claim 15, Libbus teaches further comprising one or more of a PCB within the enclosure, wherein the PCB is selected from the group consisting of a rigid PCB, a flexible PCB ([0079]), and a stretchable PCB to provide wear comfort. 
Regarding claim 16, Libbus teaches wherein at least one of the first end and the second end comprises a rigid PCB ([0079] “rigid PCB’s”).
Regarding claim 18, Libbus teaches wherein the flexible portion comprises a flexible PCB ([0079]).
Regarding claim 19, Libbus teaches wherein the device comprises a dogbone shape (Fig. 1A, 100; Fig. 1F). 
Regarding claim 23, Libbus teaches secondary instruments configured to collect data to assist in calculations of physiological parameters (Fig. 1C-1D; [0079]-[0081]; [0086]-[0087]).
Regarding claim 24, Libbus teaches an accelerometer ([0087]).
Regarding claim 25, Libbus teaches wherein the flexible portion is adapted for performing data transfer between the first and second ends of the device (Fig. 1D; [0079]).
Regarding claim 27, Libbus teaches a communication module (Fig. 1A; [0069]; [0074]; [0084]).
Regarding claim 30, Libbus teaches wherein the device is configured to monitor at least one of the following physiological parameters: body temperature, heart rate, heart rate variability, RR interval, respiration rate, blood oxygen levels (SpO2), blood pressure, cardiac output ([0073]), body fluid analysis ([0089]), sleep cycles, movement ([0087]) and proximity of the device to the skin of the user.
Regarding claim 31, Libbus teaches wherein the device is configured to transmit data to a nearby bridge device (Fig. 1A; [0069]; [0074]).
Regarding claim 33, Libbus teaches wherein the bridge devices comprises machine executable instructions configured to cause the bridge device and the wearable device to pair ([0069]; [0074]; [0084] “Bluetooth” reads on pair and processor of intermediate device inherently means there are machine executable instructions).
Regarding claim 35, Libbus teaches wherein the bridge device comprises machine executable instructions configured to cause the bridge device to authenticate the wearable device prior to pairing ([0069]; [0074]; [0084] “Bluetooth” and the other protocols perform the recited function). 
Regarding claim 38, Libbus teaches wherein the enclosure is waterproof ([0096]-[0097] “waterproof”).
Regarding claim 49, Libbus teaches wherein a bottom portion of the device comprises an adhesive affixed to the lower most portion of the enclosure ([0096] “adhesive”; [0100] “adhesive”).
Regarding claim 54, Libbus teaches wherein the adhesive is applied on the bottom surface of the end portions of the wearable device ([0096] “adhesive”; [0100] “adhesive”).
Regarding claim 57, Libbus teaches wherein a length of the device is from about 115 mm to about 200 mm ([0098]).
Regarding claim 75, Libbus teaches a method of monitoring a user (Fig. 1A), comprising:
removably attaching a device to the skin of a user ([0013]), the device comprising a first end and a second end connected by a flexible portion and arranged in a dogbone shape (Fig. 1A, 100; Fig. 1F; [0096]-[0097]);
monitoring two or more physiological parameters of the user, including at least one of body temperature, heart rate, heart rate variability, RR interval, respiration rate, blood oxygen levels (SpO2), blood pressure, cardiac output ([0073]), body fluid analysis 
executing machine executable instructions configured to cause the device to send user data to a remote database (Fig. 1A; [0069]; [0074]; [0084] processor inherently means there are machine executable instructions). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 14, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libbus as applied to claims 1, 7 above in view of Gannon (US 20160183794 A1; 6/30/2016).
Regarding claim 8, Libbus does not teach wherein the battery is a flexible battery that bends along with the bending of the flexible portion when in use on the user. However, Gannon teaches in the same field of endeavor (Fig. 1) the battery is a flexible battery that bends along with the bending of the flexible portion when in use on the user (Fig. 2, flexible battery 32; [0052] “flexible battery 32”; [0053] “flexible batteries…can be …bent”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Libbus to include this 
Regarding claim 14, Libbus does not teach further comprising an upper foam layer, or a bottom foam or a foam layer comprising a hydrogel layer that includes an adhesive. Note that Libbus teaches foam ([0097]) and adhesive ([0096]; [0100]). However, Gannon teaches in the same field of endeavor (Fig. 1) an upper foam layer, or a bottom foam or a foam layer comprising a hydrogel layer that includes an adhesive ([0050]-[0052]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Libbus to include this feature as taught by Gannon because this enables better adhesion of the device to the skin for sensor transduction ([0050]; [0052]).
Regarding claim 20, Libbus does not teach wherein the flexible portion comprise a thickness less than about 0.3 mm. However, Gannon teaches in the same field of endeavor (Fig. 1) wherein the flexible portion comprise a thickness less than about 0.3 mm ([0055] “0.002” thick” which is less than 0.3 mm). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Libbus to include this feature as taught by Gannon because this enables a flexible circuit for use with the flexible device ([0055]).
Regarding claim 22, Libbus does not teach an optical array adapted to monitor at least one physiological parameter of the user. Note that Libbus does teach various sensors including heart and temperature ([0073]). However, Gannon teaches in the same field of endeavor (Fig. 1) an optical array adapted to monitor at least one physiological parameter of the user ([0074]). Thus it would have been obvious to a .

Claims 26, 53, 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libbus as applied to claims 1, 49 above in view of Stivoric (US 20170156594 A1; 6/8/2017; cited in IDS).
Regarding claim 26, Libbus does not teach wherein the first end is larger than the second end. However, Stivoric teaches in the same field of endeavor (Fig. 1) wherein the first end is larger than the second end (Fig. 2A-2D; [0115]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Libbus to include this feature as taught by Stivoric because this “facilitate mounting in certain areas of the body” ([0115]; [0046]).
Regarding claim 53, Libbus does not teach wherein the adhesive is only applied to the bottom surface of the ends of the device. However, Stivoric teaches in the same field of endeavor (Fig. 1) wherein the adhesive is only applied to the bottom surface of the ends of the device ([0123] “multiple adhesive sections which holds the ends of the module or have multiple connected sections or snaps which fasten the module to the skin according to various geometries”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Libbus to include this feature as taught by Stivoric because the adhesive can be variable and be shaped in accordance to the needs of the specific application ([0122]-[0123]). 
Regarding claim 87, Libbus does not teach wherein the adhesive comprises at least one gap in the adhesive to increase user comfort. However, Stivoric teaches in the same field of endeavor (Fig. 1) wherein the adhesive comprises at least one gap in the adhesive to increase user comfort ([0123] “multiple adhesive sections which holds the ends of the module or have multiple connected sections or snaps which fasten the module to the skin according to various geometries”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Libbus to include this feature as taught by Stivoric because the adhesive can be variable and be shaped in accordance to the needs of the specific application ([0122]-[0123]). 

Claims 22, 42, 76-78, 86, 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libbus as applied to claims 1, 75 above in view of Toth (US 20170231490 A1; 8/17/2017; cited in IDS).
Regarding claim 22, Libbus does not teach an optical array adapted to monitor at least one physiological parameter of the user. Note that Libbus does teach various sensors including heart and temperature ([0073]). However, Toth teaches in the same field of endeavor (Fig. 1a) an optical array adapted to monitor at least one physiological parameter of the user (Fig. 2; [0044]-[0045]; [0228]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Libbus to include this feature as taught by Toth because this enables monitoring of blood perfusion and/or oxygenation ([0228]).
Regarding claim 42, Libbus does not teach wherein the device is configured to monitor at least one of SpO2 and respiration rate through an optical sensor in the axilla. However, Toth teaches in the same field of endeavor (Fig. 1a) the device is configured to monitor at least one of SpO2 ([0044]; [0228]) and respiration rate ([0183]) through an optical sensor (Fig. 2) in the axilla ([0045]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Libbus to include this feature as taught by Toth because this enables monitoring of blood perfusion and/or oxygenation ([0228]).
Regarding claim 76, Libbus does not explicitly teach attaching a portion of the second end to an axilla of the user. Note that Libbus does teach attaching to the side of the body which could include axilla (Libbus Fig. 1A; Fig. 1G; [0065] “side”; [0098]). However, Toth teaches in the same field of endeavor (Fig. 1a) attaching a portion of the second end to an axilla of the user ([0045]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Libbus to include this feature as taught by Toth because this enables monitoring of various physiological signals/data from this region ([0044]-[0045]).
Regarding claim 77, Libbus teaches using an indicator on the second end to position a portion of the second end (Fig. 1A; Fig. 1F; Fig. 1G; [0065]-[0066]; [0068] “indicia to align”).
Libbus does not teach positioning on an axilla of the user. However, Toth teaches in the same field of endeavor (Fig. 1a) positioning on an axilla of the user ([0045]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Libbus to include this 
Regarding claim 78, Libbus dos not teach monitoring SpO2 and respiration rate using data received from the sensor located in the axilla. However, Toth teaches in the same field of endeavor (Fig. 1a) monitoring SpO2 ([0044]; [0228]) and respiration rate ([0183]) using data received from the sensor located in the axilla (Fig. 2; [0045]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Libbus to include this feature as taught by Toth because this enables monitoring of various physiological signals/data from this region ([0044]-[0045]).
Regarding claim 86, in the combination of Libbus and Toth, Toth (relied upon above for optical array) teaches wherein the optical array is configured to be positioned within a portion of the axilla of the user ([0045]).
Regarding claim 88, Libbus dos not teach wherein attaching a portion of the second end to an axilla of the user comprises positioning an optical array over an axilla of the user. However, Toth teaches in the same field of endeavor (Fig. 1a) wherein attaching a portion of the second end to an axilla of the user comprises positioning an optical array over an axilla of the user (Fig. 2; [0045]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Libbus to include this feature as taught by Toth because this enables monitoring of various physiological signals/data from this region ([0044]-[0045]).

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libbus as applied to claim 1 above in view of Stivoric (US 20170156594 A1; 6/8/2017; cited in IDS) and further in view of Augustine (US 20120238901 A1; 9/20/2012).
Regarding claim 52, Libbus does not teach wherein a top layer of the enclosure of the wearable device comprises foam and a bottom layer of the enclosure comprises a combination of a plastic film and an adhesive. However, Stivoric teaches in the same field of endeavor (Fig. 1) wherein a top layer of the enclosure of the wearable device comprises foam ([0127]) and a bottom layer of the enclosure comprises an adhesive ([0121]; [0130]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Libbus to include these features as taught by Stivoric because this enables increasing thermal insulation of device ([0128]) and enhancing comfort to user by allowing skin to breathe ([0121]).
The combination of Libbus and Stivoric does not teach a bottom layer of the enclosure comprises a combination of a plastic film and an adhesive. However, Augustine teaches in the same field of endeavor (Abstract; Fig. 7A; [0080]) a bottom layer of the enclosure comprises a combination of a plastic film and an adhesive ([0068]-[0070]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Libbus and Stivoric to include this feature as taught by Augustine because this enables optimal use of different adhesives for skin and sensor ([0070]). 

Claims 79-80, 82-83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libbus as applied to claim 75 above in view of Toth (US 20150351690 A1; 12/10/2015), hereinafter Toth ‘690.
Regarding claim 79, Libbus does not teach entering user data into an app configured for electronic interaction with the device. However, Toth ‘690 teaches in the same field of endeavor (Abstract; Fig. 1a) entering user data into an app configured for electronic interaction with the device ([0015]; [0048] “smartphone”; [0103]; [0131]; [0274]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Libbus to include this feature as taught by Toth ‘690 because this enables monitoring of the sensor data (Fig. 1a). 
Regarding claim 80, the combination of Libbus and Toth ‘960 teaches pairing the device with a base station using the app (Libbus [0069]; [0074]; [0084] “Bluetooth” and the other protocols perform the recited function; Toth ‘960 Fig. 1a; [0263]-[0264]).
Regarding claim 82, the combination of Libbus and Toth ‘960 teaches executing machine executable instructions configured to cause the app to prompt a clinician to confirm a location of the device (Toth ‘960 [0262]; [0263]-[0264] “patch nearest to the heart”).
Regarding claim 83, the combination of Libbus and Toth ‘960 executing machine executable instructions configured to cause the app to prompt a clinician to confirm the positioning of the device on a wearer if any data value remains null for more than a set amount of time (Toth ‘960 [0258] “poor interconnection…malfunction…poor signal quality”; [0262]; [0267]-[0268]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792